DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0238901 to Augustine.
Referring to claim 1, Augustine discloses a method of monitoring an internal body temperature of a patient (figures 3A, 3B, 8A, 8B; paragraphs 47-49, 60, 83, 85-94, 111, 112), the method comprising: 
detecting a skin temperature of the patient using a single temperature sensor (102) in a body-mountable temperature monitor (100) attached to the patient (103) (paragraphs 47-49);
calculating, using the single temperature sensor (102), a heat flux (e.g., thermal load dissipation) associated with the body-mountable temperature monitor (100) based on selectively activating a heater (104) in the body-mountable temperature monitor (100) (paragraphs 47-49, 59, 60); and
determining the internal body temperature of the patient using the skin temperature and the heat flux (figures 8A, 8B; paragraphs 47-49, 59, 60, 111, 112).

Referring to claim 2, Augustine further discloses (figures 8A, 8B; paragraphs 49, 83, 85-94, 110-112) that calculating the heat flux comprises activating the heater (A to B); monitoring, using the single temperature sensor, a temperature increase of the skin temperature of the patient during the activation of the heater (B); deactivating the heater (B to C); and monitoring, using the single temperature sensor, a temperature decrease of the skin temperature of the patient after the deactivation of the heater (C); wherein the heat flux is based on the temperature decrease (slope in figure 8B) (paragraphs 83, 85-94).

Referring to claim 3, Augustine further discloses that the heat flux is based on the temperature increase (B) (figure 8B).

Referring to claim 4, Augustine further discloses (paragraph 67) that the body-mountable temperature monitor (100) comprises an adhesive layer (208), and wherein the body-mountable temperature monitor (100) is attached to the skin of the patient (103) via the adhesive layer (208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of U.S. Patent Application Publication 2002/0191675 to Tokita et al [hereinafter Tokita].
Augustine discloses a method having all of the limitations of claim 6, as stated above with respect to claim 1, and further discloses generating an alarm when the internal body temperature is reached (paragraphs 60, 64); but does not disclose generating an alarm when the internal body temperature of the patient is greater than a predetermined maximum temperature (as in claim 6), and generating an alarm when the internal body temperature of the patient is less than a predetermined minimum temperature (as in claim 7).
However, Tokita discloses a thermometer for monitoring an internal body temperature of a patient, wherein the thermometer generates an alarm (buzzer) when the temperature is greater than or less than a predetermined maximum and minimum temperature, respectively, in order to determine if the thermometer is ready for use (paragraphs 42, 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Augustine so that the alarm is generated when the internal body temperature of the patient is greater than a predetermined maximum temperature (as in claim 6), and so that the alarm is generated when the internal body temperature of the patient is less than a predetermined minimum temperature (as in claim 7), as suggested by Tokita, in order to determine if the temperature monitor is ready for use.

Allowable Subject Matter
Claim 5 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of monitoring an internal body temperature of a patient, the method comprising predicting a future internal body temperature based on the heat flux, the skin temperature of the patient, and a historical skin temperature of the patient (claim 5).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/22/22